DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 1, 2020 and IDS filed on December 22, 2020  have been entered. 
2.2.	Applicant’s Amendment to Claims, Remarks and Declaration of Mr. Saint-Loup  filed on December 1, 2020  is/ are  acknowledged filed. 
2.3.	Claims 1-19 and 24  have been canceled. Claims 26-32 have been withdrawn. Claim 34 is newly added.  No amendments to Claims 20-23, 25 and 33 have been made. Support for newly added Claim 34 was found in Applicant's Specification ( see PG PUB US 2019/0169367, [0053]).  Therefore, no New Matter has been added with instant Amendment. Claims 20-23, 25, 33 and 34 are active and will be examine on the merits.
                    Specification 
Abstract
.1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract of the disclosure ( see Applicant's Published Specification US 2019/0169367)  is objected to because it contains term " said'.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.	Claims 20-23, 25, 33 and 34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language, the scope of claim 20  opens to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not required that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not required that ratio include sum of all cyclic diols. Therefore this ratio has indefinite number of possible solutions and for this reason renders scope of Claims 20-23, 25, 33 and 34 is indefinite. 
b)      open range of reduced viscosity " greater than 70 ml/g" is indefinite because it includes polyesters with reduced viscosity as for example 700000 ml/g which is unrealistic.      

      Claim Rejections - 35 USC § 103
                The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 20- 23, 25, 33 and 34  are rejected under 35 U.S.C. 103 as obvious over  Degroote et al ( US 2016/01855510) – equivalent of same  WO 2015/0222254  – reference cited by Applicant and ISR on IDS filed 01/28/2019.
5.1.	Regarding Claims 20-23, 25, 33 and 34 Degroote disclosed aerosol container ( see abstract) made from polyester which comprises Isosorbide in the amount from 1 mole% to 15 mole% ( see [0026]-[0029] and pointing out that polyester should have IV ( intrinsic viscosity ) of 0.7 dl/g or more in order to use this polyester for aerosol about 5 mole% of EG ( ethylene glycol)  and at least one glycol or diol, for example CHDM ( 1,4-cyclohexanedimethanol). Therefore, because polyester inherently comprises substantially equal molar amounts of all diols/glycols and all dicarboxylic acid units ( 50 to 50 in mol % of all units), than polyester disclosed by Degroote should comprise of about  5 mol% of EG +  (1 mole% to  15 mol% of Isosorbide (A)  and  (44 mole% to 30 mole% ) of CHDM (B). 
	Therefore,   ratio of A to B as  (A) / (A) +(B) can be in range from 1/44 x 100 = 0.02  to 15/30 x 100 = 0.50.  This ratio is overlapping with ratio as claimed by Applicant in Claim 20.
	Therefore, Degroote renders obvious Applicants claimed subject matter as it well established in the art: “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
5.2.	Regarding Claim 23 note that because Degroote teaches that polyester may comprise “ about” 5 mole% and because Degroote is also teaches that polyester with IV of more than 0.7 dL /g, for example, 0.9 L/g ( see [0031]) is more suitable for production of  aerosol container made from polyester which comprises Isosorbide, than it would be expected that one of ordinary skill in the art would be able to  reduce content of EG and increase of IV of the polyester  by SSP as taught by Degroote,  to the level which would be required  by properties of the aerosol container for specific utility.
5.3.	Regarding Claim 25 see Degroote [0152].
Degroote polyester which comprises 5.8 mole% of Isosorbide has Tg of 89.60 C. ( see [0081]).  Therefore, because polyester of Degroote may have higher amount of Isosorbide ( up to 15 mol%) which will lead to higher Tg as disclosed by Degroote,  than it would be expected that this polyester would have Tg of at least 90 0C.	In addition see evidence provided by Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 – article attached or Lee et al ( US  2012/0177854, Table 1, Example 1).
6.	Claims 20- 23, 25, 33 and 34  are rejected under 35 U.S.C. 103 as obvious over Carman et al ( US 2013/0095263 ) in view of Kunesh et al (US 2004/0149781).
6.1.	Regarding Claims 20-23, 25, 33 and 34 Carman disclosed polyester suitable for production different articles, including plastic bottles, wherein polyester may comprise (C)-Terephthalic acid( see [0004], [0733]), (A) –Isosorbide  as modifying  glycol ( see [0818]) in the amount of less than 30 mole% and more than 0.1 mole% ( based on glycol component of the polyester)  and (B) – at least one alicyclic glycol- TMCD ( 2,2,4,4-tetramethyl-1,3-cyclobutanediol)- see [0003]-[0006] in the amount up to 99 mole% based on glycol component of the polyester. Note that Carman does not required presence of ethylene glycol. Therefore, Ratio  of A to B as  (A) / (A) +(B) can be in range from about 30 to about 0.1.  This ratio is overlapping with ratio as claimed by Applicant in Claim 20.
6.2.	Regarding IV of polyester note that according to Carman polyester may have IV as high as 1.2 dL/g ( see [0032]). Polyester may have Tg higher than 900 C.
Carman Polyester may comprise more than one modifying glycol, wherein CHDM ( 1,4-cyclohexane dimethanol) is one of preferable choices. However, because  TMCD and CHDM are structural isomers, than it would be obvious to use CHDM instead of TMCD as established in the art : " Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978  see MPEP 2144.09.
6.4.	Therefore, Carman disclosed same basic polyester suitable for production of bottles, but silent with respect use of this polyester for production of aerosol containers( bottles). However, Kunesh teaches that " pressure resistant plastic bottle for containing and dispensing an aerosol composition" – see Abstract, can be obtained from wide variety of plastics/polymers " which can be formed into the desired shape",  including polyesters: "  such as polyethylene terephthalate, polyethylene naphthalate,
polybutylene terephthalate", wherein preferable choice is PET ( polyethylene terephthalate). However because it is well known that polyester comprising Isosorbide and TMCD or CHDM are superior than PET with respect to Tg, Impact resistance and Thermostability ( see evidence provided by Lee – Abstract,[0004]-[0005] and [0013])  , than it would be obvious to use polyester disclosed by Carman for production of   Kunesh.

Response to Amendment
7.	The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed December 1, 2020   is insufficient to overcome the Rejection of  Record as set  forth in the last Office action because:  
7.1.	Applicant’s principal argument is based on alleged deficiency of Degroote. Applicant stated: “ It appears the market demands in packaging is really focused on high temperature resistant products, with a range of properties insuring a good level of side properties to validate end-user interest. This is translated in scientific terms by:
High glass transition temperature (90°C is the minimum, 95°C is the beginning of the range of interest of the market), Glass-like properties, which can be translated by
transparent, with a low haze and uncolored or very low colored polymer, A high impact resistance at Room temperature and at cold (- 30°C) temperature".
7.2.	In response for this argument, note that Applicant's Claim 20  is silent with respect to value of Tg ;  Glass-like properties and Impact resistance (IM ), low haze or low colored polymer. 
For this reason Applicant's arguments are not commensurate with scope of Applicant claimed subject matter and therefore, unpersuasive.  
	Therefore,  The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed December 1, 2020   is insufficient to overcome the Rejection of  Record as set  forth in the last Office action.
Response to Arguments
8.	Applicant's arguments filed on December 1, 2020  have been fully considered but they are not persuasive ( with respect to Rejection over Degroote).
9.	Applicant’s arguments with respect to Claims 20- 23, 25  and 33   rejected under 35 U.S.C. 103 as obvious over  Degroote et al ( US 2016/01855510) based on following statements:
a)	Firstly, the intrinsic viscosity (IV) of the polymer is measured differently in Degroote as compared to the measurement of the reduced viscosity in solution.
	In response for this Argument Applicant directed to Poulat (US-20180355100) see Table 1, which provide evidence that viscosity ( RD – reduced viscosity) and IV ( intrinsic viscosity) in good correlation with each other for variety of polyesters. Note according Poulat RD of more than 70 ml/g is about 0.6 dL/g \; therefore, IV of more than 0.7 dL/g will inherently meet value of 70 ml/g. In addition note that Applicant did not present any results to the contrary. Therefore, this applicant's argument was found unpersuasive. 
b)	Secondly, in response to the allegation of the Office Action that Degroote disclosed same semicrystalline thermoplastic polyester composition as the one claimed in the present application, the Applicant submits herein a Declaration of Dr. R. Saint-Loup, one of the inventors. As explained by Dr. R. Saint-Loup, upon studying the teaching of Degroote, the skilled person would not conclude that reducing drastically the ethylene glycol level in the polymer would allow one to obtain a product in line with the desired product.
AND 

	In response for arguments (b) and (c)  note that Degroote does disclose polyester with content of ethylene glycol of about 5 mol%., which is same content as claimed by Applicant. Therefore, it is unclear why Applicant stated that "  the skilled person would not conclude that reducing drastically the ethylene glycol level in the polymer would allow one to obtain a product in line with the desired product.".
	Therefore, all Applicant's argument were found unpersuasive.
                                                           Conclusion
     THIS ACTION IS NOT  MADE FINAL 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763